DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 2009/0026921 A1; hereinafter “Kuma”).
Regarding Claim 1, referring to at least Figs. 3-4 and related text, Kuma teaches an electroluminescent display panel, comprising: a plurality of pixel units (10, 20, and 30), each of the plurality of pixel units comprising a first sub-pixel (30), a second sub-pixel (20) and a third sub-pixel (10) (paragraphs 50-52), each of the sub-pixels comprising a first electrode (either 15-16, 25-26, and 35-36 or 11, 21, and 31), a light-emitting layer (12, 22, and 33) and a second electrode (either 11, 21, and 31 or 15-16, 25-26, and 35-36) stacked in sequence (paragraphs 33-36, 51-54, and 68), wherein the first sub-pixel emits a first color light (30 emitting red color), the first color light forms a first standing wave in the first sub-pixel (a standing wave of 30), the second sub-pixel emits a second color light (20 emitting green color), the second color light forms a second standing wave in the second sub-pixel (a standing wave of 20), the third sub-pixel emits a third color light (10 emitting blue color), the third color light forms a third standing wave in the third sub-pixel (a standing wave of 10)  (paragraphs 54 and 63-65), a wavelength of the first color light is greater than a wavelength of the second color light and a wavelength of the third color light (λ3 greater than λ2 and λ1) (paragraph 54), taking a planar surface of the first electrode facing the light-emitting layer as a reference plane, the light-emitting layer of the first sub-pixel is on a first anti-node of the first standing wave (X3 for 30), the light-emitting layer of the second sub-pixel is on a second anti-node of the second standing wave (X2 for 20), and the light-emitting layer of the third sub-pixel is on a second anti-node of the third standing wave (X1 for 10) (fig. 4 and paragraphs 65-66), and wherein the light-emitting layer is formed by a solution process (See below), wherein each of the sub-pixels further comprises a hole injecting layer and a hole transporting layer (each of 12, 22, and 32 as a double-layer structure of the hole-transporting layer and the hole-injection layer) stacked in sequence between the first electrode (11, 21, and 31) and the light-emitting layer (12, 23, and 33) (paragraphs 120-122), the first sub-pixel is a red sub-pixel (30) (paragraph 54), the second sub-pixel is a green sub-pixel (20) (paragraph 54), the third sub-pixel is a blue sub-pixel (10) (paragraph 54), and each of the sub-pixels further comprises an electron injecting layer and an electron transporting layer (each of 14, 24, and 34 as a double-layer structure of the electron-transporting layer and the electron-injection layer) stacked in sequence between the second electrode (15-16, 25-26, and 35-36) and the light-emitting layer (13, 23, and 33) (paragraphs 120-122), wherein the electron injecting layer in each of the sub-pixels has an equal thickness, and the electron transporting layer in each of the sub-pixels has an equal thickness (fig. 3 and paragraph 120-121 and 181).
It is noted that the limitation “wherein the light-emitting layer is formed by a solution process” in claim 1 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Kuma teaches all the structure of the electroluminescent display panel including the light-emitting layer, the claimed method (“formed by a solution process”) does not distinguish from the prior art. 
Kuma further teaches that the hole transporting layer in the red sub-pixel has a thickness of 25-80 nm, the hole transporting layer in the green sub-pixel has a thickness of 20-210 nm, the hole transporting layer in the blue sub-pixel has a thickness of 20-160 nm (Table 2 and paragraphs 165-168), which are all overlapping the claimed ranges of the hole transporting layers of sub-pixels “hole transporting layer in the red sub-pixel has a thickness of 15-30 nm…the hole transporting layer in the green sub-pixel has a thickness of 35-135 nm…the hole transporting layer in the blue sub-pixel has a thickness of 15-115 nm”.  Accordingly, it would have been obvious to one of ordinary skill in the art to adjust the thickness ranges of the hole-transporting layers of sub-pixels, including the claimed ranges, as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.  
Kuma does not explicitly disclose the thicknesses of the hole injecting layers of sub-pixels in numerical values as claimed “the hole injecting layer in the red sub-pixel has a thickness of 30-70 nm…the hole injecting layer in the green sub-pixel has a thickness of 15-110 nm…the hole injecting layer in the blue sub-pixel has a thickness of 15-110 nm”.  Nevertheless, it would have been obvious to one of ordinary skill in the art to adjust the thicknesses of the hole injecting layers of red, green, and blue sub-pixels as a routine skill in the art to obtain the desired thickness: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
Regarding Claim 2, Kuma teaches wherein a distance between the first electrode and the second electrode in the first sub-pixel is N1 times of a period of the first standing wave (L3=N1 x a period of the standing wave of 30), a distance between the first electrode and the second electrode in the second sub-pixel is N2 times of a period of the second standing wave (L2=N2 x a period of the standing wave of 20), a distance between the first electrode and the second electrode in the third sub-pixel is N3 times of a period of the third standing wave (L1=N3 x a period of the standing wave of 10), N1<N2 and N1<N3, where N1 (1), N2 (2) and N3 (2) are positive integers (figs. 3-4).
Regarding Claim 3, Kuma teaches wherein the first electrode is on a light exiting side of the light-emitting layer (15-16, 25-26, and 35-36) (paragraphs 34-35 and 52).
Regarding Claim 4, Kuma teaches wherein the first electrode is a transparent electrode layer or a transflective electrode layer, and the second electrode is a reflective electrode layer (11, 21, and 31) (paragraphs 34-35 and 52).
Regarding Claim 12, Kuma teaches wherein the electroluminescent display panel is an organic light-emitting diode display panel (paragraph 50).
Regarding Claim 13, referring to at least Figs. 3-4 and related text, Kuma teaches a manufacturing method of an electroluminescent display panel, comprising: forming a plurality of pixel units (10, 20, and 30) on a base substrate (100), forming each of the plurality of pixel units comprising forming a first sub-pixel (30), a second sub-pixel (20) and a third sub-pixel (10) (paragraphs 50-52 and 70-71), forming each of the sub-pixels comprising forming a first electrode (either 15-16, 25-26, and 35-36 or 11, 21, and 31), a light-emitting layer (12, 22, and 33) and a second electrode (either 11, 21, and 31 or 15-16, 25-26, and 35-36) in a direction perpendicular to the base substrate (paragraphs 33-36, 51-54, and 68), wherein the first sub-pixel emits a first color light (30 emitting red color), the first color light forms a first standing wave in the first sub-pixel (a standing wave of 30), the second sub-pixel emits a second color light (20 emitting green color), the second color light forms a second standing wave in the second sub-pixel (a standing wave of 20), the third sub-pixel emits a third color light (10 emitting blue color), the third color light forms a third standing wave in the third sub-pixel (a standing wave of 10) (paragraphs 54 and 63-65), a wavelength of the first color light is greater than a wavelength of the second color light and a wavelength of the third color light (λ3 greater than λ2 and λ1) (paragraph 54), taking a planar surface of the first electrode facing the light-emitting layer as a reference plane, the light-emitting layer of the first sub-pixel is on a first anti-node of the first standing wave (X3 for 30), the light-emitting layer of the second sub-pixel is on a second anti-node of the second standing wave (X2 for 20), and the light-emitting layer of the third sub-pixel is on a second anti-node of the third standing wave (X1 for 10) (fig. 4 and paragraphs 65-66), wherein forming each of the sub-pixels comprises: forming the light-emitting layer by a solution process (Kuma teaches the light-emitting layer being patterned in Fig. 3.  Kuma further teaches “patterning to a desired shape by photolithography” for the organic EL color light-emitting device in paragraph 158.  It is noted that “photolithography”, which utilizes a photoresist solution for its patterning process, is considered as claimed “a solution process”), each of the sub-pixels further comprises a hole injecting layer and a hole transporting layer (each of 12, 22, and 32 as a double-layer structure of the hole-transporting layer and the hole-injection layer) stacked in sequence between the first electrode (11, 21, and 31) and the light-emitting layer (12, 23, and 33) (paragraphs 120-122), the first sub-pixel is a red sub-pixel (30) (paragraph 54), the second sub-pixel is a green sub-pixel (20) (paragraph 54), the third sub-pixel is a blue sub-pixel (10) (paragraph 54), and each of the sub-pixels further comprises an electron injecting layer and an electron transporting layer (each of 14, 24, and 34 as a double-layer structure of the electron-transporting layer and the electron-injection layer) stacked in sequence between the second electrode (15-16, 25-26, and 35-36) and the light-emitting layer (13, 23, and 33) (paragraphs 120-122), wherein the electron injecting layer in each of the sub-pixels has an equal thickness, and the electron transporting layer in each of the sub-pixels has an equal thickness (fig. 3 and paragraph 120-121 and 181).
Kuma further teaches that the hole transporting layer in the red sub-pixel has a thickness of 25-80 nm, the hole transporting layer in the green sub-pixel has a thickness of 20-210 nm, the hole transporting layer in the blue sub-pixel has a thickness of 20-160 nm (Table 2 and paragraphs 165-168), which are all overlapping the claimed ranges of the hole transporting layers of sub-pixels “hole transporting layer in the red sub-pixel has a thickness of 15-30 nm…the hole transporting layer in the green sub-pixel has a thickness of 35-135 nm…the hole transporting layer in the blue sub-pixel has a thickness of 15-115 nm”.  Accordingly, it would have been obvious to one of ordinary skill in the art to adjust the thickness ranges of the hole-transporting layers of sub-pixels, including the claimed ranges, as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.  
Kuma does not explicitly disclose the thicknesses of the hole injecting layers of sub-pixels in numerical values as claimed “the hole injecting layer in the red sub-pixel has a thickness of 30-70 nm…the hole injecting layer in the green sub-pixel has a thickness of 15-110 nm…the hole injecting layer in the blue sub-pixel has a thickness of 15-110 nm”.  Nevertheless, it would have been obvious to one of ordinary skill in the art to adjust the thicknesses of the hole injecting layers of red, green, and blue sub-pixels as a routine skill in the art to obtain the desired thickness: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
Regarding Claim 15, Kuma teaches wherein forming each of the sub-pixels further comprises: forming at least one selected from the group consisting of a hole transporting layer and a hole injecting layer between the first electrode and the light-emitting layer by a solution process (paragraphs 34-35, 52, 120-122, and 158).
Regarding Claim 16, Kuma teaches a display device, comprising: the electroluminescent display panel according to claim 1 (paragraph 2).
Regarding Claim 17, Kuma teaches wherein a distance between the first electrode and the second electrode in the first sub-pixel is N1 times of a period of the first standing wave (L3=N1 x a period of the standing wave of 30), a distance between the first electrode and the second electrode in the second sub-pixel is N2 times of a period of the second standing wave (L2=N2 x a period of the standing wave of 20), a distance between the first electrode and the second electrode in the third sub-pixel is N3 times of a period of the third standing wave (L1=N3 x a period of the standing wave of 10), N1<N2 and N1<N3, where N1 (1), N2 (2) and N3 (2) are positive integers (figs. 3-4).
Regarding Claim 18, Kuma teaches Kuma teaches wherein the first electrode is on a light exiting side of the light-emitting layer (15-16, 25-26, and 35-36) (paragraphs 34-35 and 52).
Regarding Claim 19, Kuma teaches wherein the first electrode is a transparent electrode layer or a transflective electrode layer, and the second electrode is a reflective electrode layer (11, 21, and 31) (paragraphs 34-35 and 52).

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 13 have been considered but are moot in view of new grounds of rejection as set forth above in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829